2. Somalia: routine killing of civilians
The next item is the debate on six motions for a resolution on Somalia.
author. - (ES) Mr President, I would first like to express my deep concern at the recent cases of hijacking of boats in Somali waters and the hijackers' humiliating treatment of crews.
From this same seat, I asked the European Union to adopt a Community policy of coordination and mutual assistance that would allow military vessels in international waters and flying the flag of a Member State to protect merchant and fishing boats flying the flag of other Member States at the first possible opportunity.
In addition, I would like to denounce categorically the trade in weapons and ammunition with organised bands and paramilitary factions. My group would like to ask the competent international organisations and appropriate regional organisations to recommend adequate preventive measures to stop weapons reaching such groups.
My group would like to ask donor countries and the European Union to respect their commitments and guarantee close coordination to increase the effectiveness of development aid.
We would also like to ask the Commission, represented here today, to propose a rapid, considerable increase in European Union financial resources for Somalia, particularly on the occasion of the intermediate review of the 10th European Development Fund, and also an increase in its physical presence in that country. I would like to take advantage of the presence of the Commission to ask what it is doing or plans to do in this regard.
Obviously, I cannot finish my speech without calling on all Somali factions to end one of the longest and most destructive armed conflicts in recent years and this resolution does the same.
author. - Mr President, Somalia is a country stricken by civil war and poverty over a number of years now. Thousands of civilians have died as a result, and hundreds of thousands have suffered and are still suffering.
The international community has taken some action and, it has to be said, with some limited success. But the plight of the Somali people continues, and the killing of civilians in that region, unfortunately, has now become a routine matter.
Bold and effective additional action is necessary, mainly - in my view - as follows:
Firstly, the UN arms embargo on Somalia must be strictly enforced. This must include China, which is the usual culprit in such situations.
Secondly, it must be ensured that all UN and EU aid going to Somalia reaches those in real and legitimate need and does not enter the pockets of war lords.
Thirdly, pressure must be exerted on the UN Security Council to proceed urgently with the implementation of its unanimous decision of 15 May 2008 to deploy a sufficiently strong UN peacekeeping force in the region - making sure, of course, that such peace-keepers are not of the same quality as those who recently were accused of committing crimes against the local population they were supposed to protect.
Fourthly, the African Union must, once again, be made to understand that it bears primary responsibility for what is happening in African regions such as Somalia, and - instead of much ineffective rhetoric - it must take urgent and practical action against all those regimes or other parties or factions that are throwing African people deeper into primitive and desperately dramatic situations.
author. - Mr President, in 1960, British and Italian Somaliland looked forward to their dream of independence. But that dream very soon turned sour and I remember as chairman in the British Parliament of the British Somali Group, having this string of refugees coming to tell us first about the authoritarian regime in that country and then, of course, about the factional fighting and the anarchy.
Somaliland still has a degree of independence and stability, as does Puntland. But Mogadishu is a name synonymous with violence, murder, riots, hunger and a failed economy.
So what do we do? Well, we cannot do that much. Certainly not individually; probably not as Europe. But we can work with other international players to put pressure on the players inside the country to agree to halt the ongoing conflict, to halt violence, to stop the violations of international human rights and to work towards peace.
We have got to persuade them to allow humanitarian assistance to reach those most in need, and we have, perhaps, to help them ensure the safety of those humanitarian aid workers.
We must appeal to those outside who can help. We appeal to Kenya to allow Somali refugees to have access to the El Wak border and the right to assistance in that country.
We appeal to everyone, as has been referred to already, to ensure that we have the embargo on the sale of arms to that country. We insist that those who have committed war crimes must be brought to justice and, where appropriate, to the International Criminal Court. And, of course, we welcome the UN Security Council's resolution of May calling for the deployment of 28 000 troops as a peacekeeping force; more realistically, perhaps, we urge that AMISOM be mandated to take protective action.
We need action: not just resolution, but we need international action.
author. - (NL) Mr President, the violence in Somalia has everything to do with the fact that since 1991 there has no longer been a generally recognised government there. In the south and centre of the country there has been fighting between the militias of various warlords for years and in the north the administration of the territory of the former British colony of Somaliland that is operating there is not recognised internationally.
Then a conflict broke out between the Union of Islamic Courts and the army of neighbouring Ethiopia. Talks about reunification of the country never received general support and those who did support them often stopped.
The years of chaos soon turn support from the rest of the world for any transitional government into interference in insoluble armed domestic conflicts.
In the past few years I have warned a number of times that, by helping to finance failing structures, the European Union is being tied to one of the warring parties without any prospect of a lasting and widespread solution.
Europe certainly has to help if a solution is possible, but over-hasty interference leads to disaster.
In a previous urgent debate on Somalia on 15 November 2007, this Parliament adopted a resolution calling for an end to foreign military intervention and for dialogue and reconciliation within the country.
It is to be welcomed that the resolution that has now been tabled speaks out against European Union support for warlords who are trying to re-establish their power, against the use of child soldiers and against further arms supplies.
Yesterday there was an unsuccessful attempt to murder the Transitional President, Abdullahi Yusuf. Armed troops are still in sharp conflict with each other. We now have to see whether the agreement reached last week to end the violence within 30 days and to replace the Ethiopian intervention force with a United Nations peacekeeping force has a real chance of success. If that leads to real solutions, it will make sense for Europe to support it.
author. - (PL) Mr President, the recent resumption of fighting in Somalia between units of the Transitional Federal Government and insurgents has claimed the lives of more than a hundred people and has led to the mass exodus of the civilian population from the Somali capital Mogadishu. Violations of human rights are an everyday occurrence in Somalia by all sides in the conflict, with torture, rape, murder and attacks on civilians.
The international community cannot remain indifferent towards these glaring acts of violence in Somalia. The European Union must decisively increase its involvement in order to resolve the conflict in Somalia and should call on the parties to the conflict to take all possible steps to provide humanitarian organisations with unimpeded access to victims in that country so that they can bring them aid. Bringing in UN peacekeepers until the political situation improves would also be a step in the right direction, as would renewing UN embargoes on the supply of arms to Somalia.
on behalf of the PPE-DE Group. - (PL) Mr President, one month ago the Global Peace Index rankings were published. This is the result of research carried out in 140 countries each year by the Institute for Economics and Peace.
The research found that Somalia was the second most dangerous country in the world, after Iraq. The reality is depressing. No progress is visible in the resolution of this long-running conflict and the information that is coming out is horrifying. I will not describe it all here, but will say just that, as far as Somali pirates are concerned, they have hijacked 26 ships so far since the beginning of this year.
In a conflict that is as hopeless as the one in Somalia, any agreement between the parties should be given due attention. Let us hope that the agreement of 9 June in Djibouti will prove to be a breakthrough in this conflict and will lead to lasting peace.
on behalf of the PSE Group. - (ET) Ladies and gentlemen, Somalia has become an arena of conflict, not to say a hell. Human rights and international law are flagrantly flouted; the country languishes in poverty.
Thousands of civilians have perished in clashes between the Islamists and government units and hundreds of thousands have been forced to flee. People are killed, raped and tortured every day.
United Nations statistics for 2007 show that there are approximately 457 000 Somali refugees in the world. That means half a million Somalis who have been forced to flee their homeland for the sake of survival.
During the past three months, the violence in Mogadishu has forced more than fifty thousand people to flee. The situation is completely out of control.
I sympathise with the people fleeing the violence. We must do everything that is in Europe's power to help Somalia to take a course toward peace. The conflict must not be allowed to develop into a regional war. Africa needs peace as it needs air.
on behalf of the UEN Group. - (PL) Mr President, Somalia has seen brutal fighting for many years. In the last few days it is estimated that about one hundred people have been killed and about two hundred wounded. Thousands of people had to abandon their homes in Mogadishu. Attacks on civilians and the media are increasing. On 7 June Nasteh Dahir Farah, vice-president of the National Union of Somali Journalists, was brutally murdered. Workers from aid organisations have also been murdered, among them Mohamed Mahdi. There is growing recruitment of children into army units. 2.6 million Somalis (about 35% of the population) require humanitarian aid. In its reports, Amnesty International has described some of the extreme forms of attacks on unarmed civilians. Attackers frequently just cut the throats of women and teenagers.
We call on the UN Security Council to reinforce the contingent of peacekeepers in Somalia in accordance with the resolution passed on 15 May and also to reinforce the embargo on the supply of arms to Somalia.
(DE) Mr President, rarely has a resolution in this House ever had such a gruesome title as 'Routine killing of civilians'. We cannot make a routine response, ladies and gentlemen; we must bring our full weight to bear. One in eight of the population have been displaced in the past twelve months, and by the end of the year half of the civilian population could be dependent on humanitarian aid.
I am grateful to Mr Dess and others for the food aid and medical aid that are being dispensed there, but now we must also target a political solution that has not been in place since 1991. The only option, in my view, is for the UN force to be deployed, but it must be supplemented by appropriate civilian structures. As far as the Transitional Federal Government is concerned, we have to ask where the transition is leading. It is either a transition to a viable autonomous structure, or else it is necessary to establish an international civilian structure, as has happened in other countries. If we do not get this right, we shall ultimately have the entire nation dependent on humanitarian aid. That cannot be the way to eradicate murders, rapes and famine.
Mr President, the humanitarian situation in Somalia is deteriorating rapidly due to a combination of conflict, political instability and severe drought, as well as high inflation compounding matters further.
We could be in danger of a return to the scenes of the 1992 famine if the international community does not give Somalia greater priority. 2.6 million people out of a population of around 8.6 million urgently need assistance. If there is no significant improvement in this country, this figure could rise to 3.5 million by the end of 2008. 1.1 million people are now internally displaced. Since January alone, over 300 000 people have fled their homes.
Humanitarian organisations are severely hampered in their efforts to help Somali civilians and are experiencing attacks, theft and obstruction at checkpoints. Such personnel face significant risks on a daily basis in their attempts to deliver food to those most in need. The African Union Mission in Somalia and any succeeding UN peacekeeping mission must be mandated to protect civilians, including women, children and internally displaced persons. Attempts must also be made to stem the increase in the recruitment of child soldiers, particularly in Mogadishu.
(ES) Mr President, I have asked to speak in order to mention a single issue, piracy in Somali waters.
Some speakers (Mr Kaczmarek and Mrs Tomaszewska, I believe) have mentioned this issue, as do recital G and paragraph 8 of the proposal for a common resolution, but I want to point out that the drafting of paragraph 8 restricts action against piracy to defending vessels carrying humanitarian aid, so it would be better to vote separately on this paragraph and vote against it.
Finally, I would like to ask the Commission if it has any further information on possible European Union cooperation with the Security Council to guarantee maritime security in this area.
(PL) Mr President, internal conflict and civil wars are particularly dangerous for societies and nations, as they lead to assassinations and pillaging, to people abandoning their homes as well as to forced evictions, to rape and torture and other atrocities. It is the civilian population that undergoes all of this, civilians who are unarmed and often attacked by different sides in the conflict.
Despite the steps taken by the UN Secretary General, the African Union and the support provided by the European Union, the situation in Somalia is so difficult that people speak of a humanitarian catastrophe. Children that are forced to take part in the conflict also witness terrible atrocities.
It would seem that the most effective way of dealing with this disaster and with this war is to put an international military force into Somalia.
Member of the Commission. - Mr President, unfortunately my colleague Louis Michel is not here today, so on his behalf I wish to share with you some remarks about this issue in Somalia.
Firstly, I would like to share your concern about the continuing conflict and political instability in Somalia. Somalia remains a context where fundamental rights and respect for basic human dignity continue to be shunned by armed entities perpetrating systematic and widespread attacks against civilians. Seventeen years of statelessness have seen loss of civilian life, mass displacements and destruction of physical infrastructures. One third of the population, corresponding to 2.6 million people, depends on humanitarian aid today. The European Union, together with other key international actors, is committed to helping at this critical juncture.
At the political level, the EU will continue to provide its full support to the UN Special Representative of the Secretary General in his efforts to coordinate the action of the international community and to facilitate inter-Somali political dialogue. We are now examining - together with other donors - the appropriate ways and means to better assist Somalis to effectively implement the Djibouti Agreement reached on 9 June. This agreement offers fresh hope for long-term peace and stability to the people of Somalia.
At humanitarian level, the EU is mainly focusing on supporting basic sectors such as health, nutrition, food assistance, shelter and non-food relief items, water and sanitation, as part of a range of activities particularly targeting central and southern areas of the country that have been badly affected by civilian strife and extreme natural hazards.
In 2007 our Humanitarian Aid Department managed to provide EUR 18 million in humanitarian assistance. In response to the worsening humanitarian situation and to the increase in food prices, the level of assistance should reach a total of EUR 27 million for this year.
At the development level, the EU is already the main aid donor for Somalia, providing medium- to long-term support for establishing a peaceful and self-sustainable society.
The EU Country Strategy for Somalia allocates more than EUR 212 million for the period 2008-2013, under the 10th European Development Fund. One third of this programme will be spent on education, which is relevant to respect for human rights. The critical goal is to encourage reconciliation, democracy and the development of governance structures at all levels. However, without peace and security it is not possible to engage effectively in longer-term development. Priority is therefore given to promoting a peaceful and secure environment in which human rights are respected and democratic processes and institutions can develop.
Commissioner Michel met with the Somali President, just a few days ago, on the margin of the IGAD Summit in Addis Ababa. On that occasion, President Yusuf made a strong appeal for international assistance to support a better, secure environment for people living in Somalia. We gave a commitment to provide strong support for the Somali Government to this end. The European Commission is already financing the training of Somali police forces through the UN, and funds are also being contributed to the costs of the AMISOM operation.
Ultimately the political process of reconciliation and stabilisation will also depend on the engagement and support of key regional players, namely Ethiopia and Eritrea, which have used the Somali theatre for a 'proxy war'. In this respect the withdrawal of Ethiopian troops from Somalia is a key element for any political breakthrough.
Commissioner Michel, who met Prime Minister Meles of Ethiopia and President Isaias of Eritrea last weekend, urged them to support the Djibouti process, which, although far from being perfect, offered a real if not the only opportunity to bring together the different Somali actors.
Despite the difficult circumstances, the Commission will continue its programme of aid to Somalia, which has been designed with Member States, in order to alleviate the suffering of the Somali population and to establish the ground for a peaceful society.
Some questions were raised about piracy and I would add that, although it is not competent for the deployment of naval forces as foreseen by UNSC Resolution 1816, the Commission has set up, together with the Council, a working group composed of the relevant directorates-general - namely the Energy and Transport DG, the Maritime Affairs and Fisheries DG, the Development DG and EuropeAid - to study the best way to implement the UN resolution.
The debate is closed.
The vote will take place at the end of the debates.